ORDER

PER CURIAM:
Shane Conkin appeals the trial court’s judgment denying his Rule 29.15 motion for post-conviction relief following an evi-dentiary hearing. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and no error of law appears. An extended opinion would have no precedential value but a memorandum setting out the basis of the court’s decision has been provided to the parties.
Judgment Affirmed. Rule 84..16(b).